Per Curiam.

This is an application to the court, on the part of the defendant, to change the venue; and the ground principally relied upon in the argument is, that the action is in its nature local, and cannot, therefore, be brought in Essex. This ground, however it may be warranted by some expressions in the older writers, cannot be recognized as law at this day. This action is transitory in its nature, and; consequently, the venue may be laid in any county which the plaintiff may think proper to select. The question seems to be put at rest by the case of Platt v. Sheriff of London (Plowd. 35). That was an action of debt for an escape in the county of Surrey, and one of the grounds taken by the defendants was, that the arrest, being in London, where .alone they had authority, there could be no escape in Surrey, where they never could have arrested the prisoner. The answer given was precisely that which has been given here: “ if the sheriff lets one go at large in London, and *he goes into divers other counties, the party may have an action of debt against the sheriff in every county where he who is let at large shall go." A case in 30 H. 6, was cited, as in point. And judgment was given for the plaintiff. This case, solemnly argued, and deliberately decided upon this question, destroys the distinction which has been taken between debt and case, which in itself is utterly incomprehensible. In 1 Lili. Abr. 537, *421it is laid down generally, that an escape in one place is an escape in all places : for if a prisoner be once escaped and at large, it shall bo intended he is confined to no place, but may go at large where he pleases. So that for an escape, the party whose prisoner is escaped may bring his action for the escape in what county he pleases, for the action is not local but transitory. 1 Grompt. 109. In an action for an escape, it is not of cause to change the venue; escape is not a local action. This seems to have been the practice in our own courts. The rule must therefore be discharged.
Rule discharged.